Wheeler, J.
The invention patented in the patent in suit, as the same was construed in granting the injunction now sought to be dissolved, was not patented in the English patent which has expired, the expiration of which is relied upon to terminate this patent, and is the ground of this motion. It is only a patent for an invention that has been previously actually patented in a foreign country that is limited by the foreign patent. The description of the invention in the foreign patent might affect the validity of the domestic one and might not, but would not limit it. Rev. St. § 4887. The effect of the various patents was considered, when the injunction was granted, as bearing upon the validity and construction of this one, and those questions are not open upon this motion as made. The motion is denied.